Case: 16-40748      Document: 00513833660         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 16-40748
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         January 12, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

MANUEL MIRANDA-ZAPATA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-76-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Manuel Miranda-
Zapata has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Miranda-Zapata has filed a response. The record is
not sufficiently developed to allow us to make a fair evaluation of Miranda-
Zapata’s claims of ineffective assistance of counsel; we therefore decline to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40748    Document: 00513833660     Page: 2   Date Filed: 01/12/2017


                                 No. 16-40748

consider the claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Miranda-Zapata’s response.       We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2